DETAILED ACTION
This non-final office action is in response to claims filed 08/26/2021.
Claims 1, 8, and 15 have been amended. Claims 1-10, 13, and 15-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2021 has been entered.

Claim Objections
Claims 16-20 are objected to because of the following informalities:
The preambles of claims 16-20 should recite “The computer system of claim 15” instead of “The system of claim 15”.
Appropriate correction is required.


Response to Arguments
Claim Rejections – 35 U.S.C. § 112(b)
	In response to the applicant’s amendments the rejection has been withdrawn.

Claim Rejections – 35 U.S.C. § 103
Applicant's prior art arguments have been fully considered, but since they pertain to the amended sections of the claim they are moot in view of the new grounds of rejection presented in this action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-10, 13, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed “one or more computer-readable storage devices” does not exclude transitory signals therefore the claim is broad enough to encompass signals per se. [0056] of the applicant’s specification specifies that a computer-readable storage medium excludes transitory signals. To overcome the rejection the examiner recommends amending claim 8 to recite “one or more non-transitory computer-readable storage devices” or “one or more computer-readable storage media”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 15, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Portele (US 2008/0263451) in view of Weng (US 2016/0313868) in view of Biswal (US 2015/0160019) in further view of White (US 2019/0066670).
Regarding Independent Claim 1,
Portele teaches a computer-implemented method for managing multiple concurrent dialogs between a user and a plurality of devices and services based on a multi-modal dialog broker ([0001], [0011]: A method for simultaneously driving multiple applications by a common, at least partially speech-based, dialog management system), the method comprising:
managing a plurality of devices and a plurality of services, wherein the plurality of devices comprise: a mobile phone ([0004]: Dialog management system controls a mobile device) and wherein the plurality of services comprise: navigation ([0009]: A navigation application) and weather ([0004]: A weather application);
receiving instructions to present a first dialog to a user while the user interacts with a first device presenting a second dialog having a first criticality level ([0037]: Application interface 10 receives that a first dialog from application A3 and a second dialog from application A2);
determining for the first dialog a set of dialog variants for communicating the first dialog through a set of networked devices including the first device, wherein determining the set of dialog variants is based on: constraints upon the execution of dialogs ([0023], [0036]-[0037]: The dialog manager can deduce user preferences from dialog flow which can then constrain the execution of messages (e.g., when the user says “Don't interrupt me for the next two hours unless it's really important”)); 
determining the first dialog has a second criticality level, the second criticality level being higher than the first criticality level ([0037]: Application interface 10 determines that the first dialog from application A3 has a higher priority than the second dialog from application A2);
engaging the user with a dialog interaction to determine priority preferences of the user ([0023]: User preferences can be determined by interpreting dialog flow).
	Portele does not teach:
managing a plurality of devices and a plurality of services, wherein the plurality of devices comprise: sensors comprising of cameras and lidars, radio, CD player, lights, wipers, windows, and air conditioning unit, and wherein the plurality of services comprise: and self-driving systems, cruise control, speed advice, and traffic information;
determining for the first dialog a set of dialog variants for communicating the first dialog through a set of networked devices including the first device, wherein determining the set of dialog variants is based on: the rate of incoming requests for the 
capturing, by duration and screen-space requirements of a shared part of the first and second dialog, uncertainty in the dialog, wherein there are two variants of a dialog with the same context;
wherein the priority preferences comprise: time delay between notifications, uncertainty duration, music preferences, volume preferences, notification priority, air condition preferences, and preferred dialog variants;
automatically evaluating mixed criticality based on learned user habits, user-defined priorities, and the priority preferences;
determining a criticality schedule for presenting the first dialog by a select dialog variant of the set of dialog variants, the criticality schedule requiring the first dialog be presented to the user via a second device while controlling access to the first device;
responsive to determining the criticality schedule, executing the select dialog variant of the first dialog on the second device; and
further responsive to determining the criticality schedule, controlling access to the user interface of the first device while the select dialog variant is executed on the second device.
	However, Weng teaches:
managing a plurality of devices and a plurality of services, wherein the plurality of devices comprise: sensors comprising of cameras and lidars ([0057]: In-vehicle sensors 650 include light sensors, external radar, and collision avoidance cameras), ([0007]: Radio), and air conditioning unit ([0053]: Climate control systems), and wherein the plurality of services comprise: traffic information ([0007]: Traffic condition alerts);
determining for the first dialog a set of dialog variants for communicating the first dialog through a set of networked devices including the first device, wherein determining the set of dialog variants is based on: the rate of incoming requests for the rendering of dialogs ([0029]: Priority levels are learned using time information), criticalities, and availability of user interaction interfaces ([0079]-[0086]: Dialog manager 402 retrieves a group of information topics and communicates them to the user via a multimodal output of a user device or in-vehicle information system. The dialog manager determines to output the information in an audio or visual format based on their suitability. Information associated with high priority can be output via the HUD);
capturing, by duration and screen-space requirements (Based on the example described [0028]-[0030] of the applicant’s specification, the examiner has interpreted the duration requirement to be the length of the dialog and the screen-space requirement to be the availability of the display) of a shared part of the first and second dialog, uncertainty in the dialog (Based on the example described in [0036] of the applicant’s specification, the examiner has interpreted the uncertainty in the dialog to be uncertainty in the dialog execution), wherein there are two variants of a dialog with the same context (Based on the example described in [0036] of the applicant’s specification, the examiner has interpreted “two variants of a dialog with the same context” to mean alternative dialogs that can be output by the system. [0086]: The LCD panel of the in-vehicle information system can display a condensed level of detail for an information topic or provide increasingly more levels of detail for the same information topic based on the context of the vehicle and user, thus the duration of the information topic and the availability of the LCD panel used to output the information topic are based on environmental and physiological factors associated with the user);
wherein the priority preferences comprise: uncertainty duration ([0029]: Priority levels are learned using time information), volume preferences ([0086]: User context data is used to increase or decrease the volume of information the user receives), notification priority, and preferred dialog variants ([0079]-[0086]: The dialog manager determines to output the information in an audio or visual format based on their suitability. Information associated with high priority can be output via the HUD);
automatically evaluating mixed criticality based on learned user habits, user-defined priorities, and the priority preferences ([0071]: Inferred preferences can be identified from implicit behavior and explicit requests from the user. Predetermined information presentation format is also identified based on the express preference information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Portele and Weng so that the managed plurality of devices comprises: sensors comprising of cameras and lidars, radio, lights, and air conditioning unit, and wherein the plurality of services comprise: traffic information.
(Weng [0004]). 
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Portele and Weng so that determining the set of dialog variants is based on preferences and: the rate of incoming requests for the rendering of dialogs, criticalities, and availability of user interaction interfaces and capturing, by duration and screen-space requirements of a shared part of the dialog, uncertainty in the dialog, wherein there are two variants of a dialog with the same context.
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by providing more flexibility to the user compared to minimally interactive dialog systems while also reducing the complexity of dialog systems by delivering dialogs according to an appropriate mode of presentation (Weng [0008]).
	Portele and Weng do not teach:
managing a plurality of devices and a plurality of services, wherein the plurality of devices comprise: lights and wherein the plurality of services comprise: driving assistants,  speed advice, and cruise control;
wherein the priority preferences comprise: time delay between notifications, uncertainty duration, and music preferences;

responsive to determining the criticality schedule, executing the select dialog variant of the first dialog on the second device; and
further responsive to determining the criticality schedule, controlling access to the user interface of the first device while the select dialog variant is executed on the second device.
	However, Biswal teaches:
managing a plurality of devices and a plurality of services, wherein the plurality of devices comprise: lights ([0042]: Headlight controls), wipers ([0042]: Windshield wiper controls), windows ([0042]: Window controls) and wherein the plurality of services comprise: cruise control ([0042]: Cruise controls) and speed advice ([0070]: Alerts are provided to the user to change their speed);
wherein the priority preferences comprise: time delay between notifications, uncertainty duration ([0058]: Rules for governing output to the user include rejecting/suppressing outputs for variable amounts of time), and music preferences ([0063]: Preferences for adjusting music settings are provided).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Portele and Weng with Biswal so that the managed plurality of devices comprises: lights, wipers, and windows and wherein the plurality of services comprise: cruise control and speed advice. One of ordinary skill in the art (Biswal [0002]-[0004]). Although Portele, Weng, and Biswal do not teach self-driving systems, it would have been obvious to try. One of ordinary skill in the art would understand that the results of the combination were predictable. Including a self-driving service to the plurality of services would have a reasonable expectation of success and yielded nothing more than predictable results to one of ordinary skill in the art (see KSR, 550 U.S. at 421, 82 USPQ2d at 1397).
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Portele and Weng with Biswal so that the priority preferences comprise: time delay between notifications, uncertainty duration, and music preferences.
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by providing a mix of manual definitions, priorities determined by deducing patterns, and preferences learned from the user through dialog.
Portele, Weng, and Biswal do not teach:
determining a criticality schedule for presenting the first dialog by a select dialog variant of the set of dialog variants, the criticality schedule requiring the first dialog be presented to the user via a second device while controlling access to the first device;
responsive to determining the criticality schedule, executing the select dialog variant of the first dialog on the second device; and

	However, White teaches:
determining a criticality schedule for presenting the first dialog by a select dialog variant of the set of dialog variants ([0011]: Device arbitration to select the most appropriate voice-enabled device, from among multiple voice-enabled devices is performed), the criticality schedule requiring the first dialog be presented to the user via a second device while controlling access to the first device ([0044]-[0045]: Arbitration component controls a plurality of voice-enabled devices that may output responses to a user entered command);
responsive to determining the criticality schedule, executing the select dialog variant of the first dialog on the second device ([0139]-[0140]: A ranking is assigned for outputting a response to one of the voice-enabled devices); and
further responsive to determining the criticality schedule, controlling access to the user interface of the first device while the select dialog variant is executed on the second device ([0154]: A second device may be selected as the target device for outputting the response).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Portele, Weng, and Biswal with White so that a second device is used to execute the select dialog variant.
(White [0011]).

Regarding Dependent Claim 5,
Portele, Weng, Biswal, and White teach the computer-implemented method of claim 1. Biswal further teaches wherein determining the first dialog has a second criticality level further comprises: learning, one or more user priority preferences by interacting with a user and storing dialog exchanges on a database ([0046]: Learned interactions from the user are stored in databases).  

Regarding Independent Claim 8,
	This claim is similar in scope as claim 1 therefore it is rejected using the same rationale.

Regarding Independent Claim 15,
	This claim is similar in scope as claim 1 therefore it is rejected using the same rationale.

Regarding Dependent Claim 19,
	This claim is similar in scope as claim 5 therefore it is rejected using the same rationale.




Portele, Weng, Biswal, and White teach the method of claim 1. Weng further teaches wherein the set of dialog variants includes: (i) an audible variant; and (ii) a text variant ([0040]: Response generator can provide an audible or visual response to the user).

Regarding Dependent Claim 22,
Portele, Weng, Biswal, and White teach the method of claim 1. Weng further teaches wherein a dialog variant of the set of dialog variants is a graphic variant representing the first dialog ([0040]: Response generator can provide a visual response to the user).

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Portele (US 2008/0263451) in view of Weng (US 2016/0313868) in view of Biswal (US 2015/0160019) in view of White (US 2019/0066670) in view of Elson (US 2018/0232436) in further view of Divakaran (US 2017/0160813).
Regarding Dependent Claim 2,
Portele, Weng, Biswal, and White teach the computer-implemented method of claim 1, but do not teach wherein determining the first a set of dialog variants further comprises: generating a plurality of predicted dialog variants, wherein the generated plurality of predicted dialog variants further comprises generating the user's priority preferences and a description of uncertainty in the duration of the one or more dialog variants for one of more dialog variants.
However, Elson teaches wherein determining the first a set of dialog variants further comprises: generating a plurality of predicted dialog variants ([0003]: The system may try to predict appropriate responses for the), wherein the generated plurality of predicted dialog variants further comprises generating the user's priority preferences ([0029]: Generated candidate responses can be based on training obtained by user’s past selections).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Portele, Weng, Biswal, and White with Elson so that a plurality of predicted dialog variants are determined for the first set of dialog variants.
One of ordinary skill in the art would be motivated to do so in order to improve user experience by reducing wait times for the user by anticipating responses.
Portele, Weng, Biswal, White, and Elson do not teach a description of uncertainty in the duration of the one or more dialog variants for one of more dialog variants.  
However, Divakaran teaches a description of uncertainty in the duration of the one or more dialog variants ([0051]: If the user is unable to understand the response from the system, the same response is repeated until the user provides an answer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Portele, Weng, Biswal, White, and Elson with Divakaran so that the uncertainty in the duration of the one or more dialog variants is determined.
One of ordinary skill in the art would be motivated to do so in order to identify words and/or phrases of recognition results that appear at similar locations in the speech input as signs of potential uncertainty (Divakaran [0067]).


	This claim is similar in scope as claim 2 therefore it is rejected using the same rationale.

Regarding Dependent Claim 16,
	This claim is similar in scope as claim 2 therefore it is rejected using the same rationale.

Claims 3-4, 6-7, 10, 13, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Portele (US 2008/0263451) in view of Weng (US 2016/0313868) in view of Biswal (US 2015/0160019) in view of White (US 2019/0066670) in further view of Divakaran (US 2017/0160813).
Regarding Dependent Claim 3,
Portele, Weng, Biswal, and White teach the computer-implemented method of claim 1. White teaches optimizing a choice of the one or more dialog variants jointly across multiple dialogs or services based on the mixed criticality scheduler and restrictions of a set of shared user interfaces ([0045]: Rules are used to determine the ranking of a device). Biswal, Weng, and White do not teach wherein determining the first dialog has a second criticality level further comprises: optimizing one or more user’s preferences and uncertainty in the duration of the one or more dialog variants.  
However, Divakaran teaches uncertainty in the duration of the one or more dialog variants ([0051]: If the user is unable to understand the response from the system, the same response is repeated until the user provides an answer).

One of ordinary skill in the art would be motivated to do so in order to identify words and/or phrases of recognition results that appear at similar locations in the speech input as signs of potential uncertainty (Divakaran [0067]).

Regarding Dependent Claim 4,
Portele, Weng, Biswal, and White teach the computer-implemented method of claim 1, but do not teach wherein executing the select dialog variant further comprises: recording uncertainty in the duration of execution, wherein the uncertainty in the duration of the execution of a preferred dialog variant is based on: the execution of the select dialog variant, time of day, and the user's cognitive load.
However, Divakaran teaches wherein executing the select dialog variant further comprises: recording uncertainty in the duration of execution, wherein the uncertainty in the duration of the execution of a preferred dialog variant is based on: the execution of the select dialog variant, time of day, and the user's cognitive load ([0039]: Virtual personal assistant may further be able to determine the person's state of mind (cognitive state) when responding to feedback).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Portele, Weng, Biswal, and White 
One of ordinary skill in the art would be motivated to do so in order to identify words and/or phrases of recognition results that appear at similar locations in the speech input as signs of potential uncertainty (Divakaran [0067]).

Regarding Dependent Claim 6,
Portele, Weng, Biswal, and White teach the computer-implemented method of claim 1, but do not teach wherein determining the first dialog has a second criticality level further comprises: learning a model of uncertainty of the duration of the one or more dialog variant.  
However, Divakaran teaches learning, by the one or more processors, a model of uncertainty of the duration of the one or more dialog variant ([0063], [0175]: The duration of the conversation between the user and the virtual assistant can be learned by using stored models. Stored speech models are progressively transformed so that the models can better match the particular speech patterns).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Portele, Weng, Biswal, and White with Divakaran so that determining the preferred dialog variant further comprises a model of uncertainty of the duration of the one or more dialog variant.
	One of ordinary skill in the art would be motivated to do so in order to adapt to changes in vocabulary, slang expressions, and dialog behavior (Divakaran [0068]). 

Regarding Dependent Claim 7,
Portele, Weng, Biswal, White, and Divakaran teach the computer-implemented method of claim 6. Divakaran teaches wherein learning a model of the uncertainty is based on a computing device being used in the execution of a select dialog variant ([0070]: the virtual assistant can be integrated into various devices).  

Regarding Dependent Claim 10,
	This claim is similar in scope as claim 3 therefore it is rejected using the same rationale.

Regarding Dependent Claim 13,
	This claim is similar in scope as claim 6 therefore it is rejected using the same rationale.

Regarding Dependent Claim 17,
	This claim is similar in scope as claim 3 therefore it is rejected using the same rationale.

Regarding Dependent Claim 18,
	This claim is similar in scope as claim 4 therefore it is rejected using the same rationale.

Regarding Dependent Claim 20,
	This claim is similar in scope as claim 7 therefore it is rejected using the same rationale.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Portele (US 2008/0263451) in view of Weng (US 2016/0313868) in view of Biswal (US 2015/0160019) in view of White (US 2019/0066670) in further view of Falcon (US 2007/0143115).
Regarding Dependent Claim 23,
Portele, Weng, Biswal, and White teach the computer program product of claim 8, but do not explicitly teach program instructions to control access to the user interface by prohibiting concurrent dialogs.
However, Falcon teaches program instructions to control access to the user interface by prohibiting concurrent dialogs ([0072]: Interaction manager 160 prevents multiple applications from addressing the user simultaneously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Portele, Weng, Biswal, and White with Falcon so that concurrent dialogs are prohibited.
One of ordinary skill in the art would be motivated to do so in order to prevent dialogs from interrupting each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493. The examiner can normally be reached 8:30AM-5:00PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.M.D./Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176